DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims
	Claim 11, line 2 “The mug of claim 1, wherein said energy storage system is lithium ion batteries,” has been changed to – “The mug of claim 1, wherein said energy storage system is lithium ion batteries.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A self charging mug, said mug comprising: an outer shell; an inner shell nested within said outer shell; a thermal interface member in contact with said inner shell; a thermal electric plate engaged with said thermal interface member; a component fixture assembly in contact with a bottom inner surface of said outer shell, said thermal electric plate arranged in a pocket of said component fixture assembly; an energy storage system arranged within said component fixture assembly; a bidirectional power supply in contact with said component fixture assembly on a side thereof; a sealed connector header secured to 
In regards to claim 15, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A self charging mug, said mug comprising: an outer shell; an inner shell arranged within said outer shell; a bottom housing in contact with said outer shell and said inner shell; a first thermal interface in contact with said inner shell; a thermal electric plate engaged with said first thermal interface on a first side of said thermal electric plate; a second thermal interface in contact with said thermal electric plate on a second side of said thermal electric plate; a heat sink member in contact with said second thermal interface, said heat sink member in contact with said bottom housing; an energy storage system arranged within said bottom housing, said energy storage system is charged via voltage produced by said thermal electric plate using either the heat or cold 5of a beverage or liquid in said inner shell, said energy storage system controls heating or cooling of said beverage or said liquid via said thermal electric plate; a control board secured to said bottom housing; and a communication microcontroller having external wireless communication and control arranged on said control board.
In regards to claim 20, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A method of charging or discharging an energy storage system of a mug to charge a phone or heat or cool a liquid therein, said method comprising the steps of: 6pouring a hot or cold liquid in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896